EXHIBIT 1 JOINT FILING AGREEMENT By this Agreement, the undersigned agree that this Statement on Schedule 13D/A being filed on or about this date, and any subsequent amendments thereto filed by any of us, with respect to the securities of Optibase Ltd. is being filed on behalf of each of us. November 1, 2012 For GESAFI REAL ESTATE S.A. /s/ Yessina A. Agudo I. Yessina A. Agudo I.* President and Director /s/ Ruth Giannina de Sanchez Ruth Giannina de Sanchez* Secretary and Director For THE CAPRI FAMILY FOUNDATION By FILIPPONE BUSINESS S.A. As Corporate Councillor /s/ José E. Silva José E. Silva** President and Director Filippone Business S.A. /s/ Dianeth M. de Ospino Dianeth M. de Ospino** Secretary and Director Filippone Business S.A. For FILIPPONE BUSINESS S.A. /s/ José E. Silva José E. Silva *** President and Director /s/ Dianeth M. de Ospino Dianeth M. de Ospino*** Secretary and Director For PZ NOMINEES II S.A. /s/ Itzel C. de Blanco Itzel C. de Blanco**** President and Director /s/ Albalyra Morales Albalyra Morales**** Secretary and Director * Evidence of signature authority attached hereto as Exhibit 24.1. ** Evidence of signature authority attached hereto as Exhibit 24.2. *** Evidence of signature authority attached hereto as Exhibit 24.3. **** Evidence of signature authority attached hereto as Exhibit 24.4. 2
